136 S.E.2d 562 (1964)
262 N.C. 302
Tommy Farr CLAYTON
v.
James Wade RIMMER.
No. 743.
Supreme Court of North Carolina.
June 12, 1964.
*564 Bryant, Lipton, Bryant & Battle by Victor S. Bryant, Jr., Durham, for plaintiff.
Jordan, Wright, Henson & Nichols by William D. Caffrey, Greensboro, for defendant.
PER CURIAM.
The reciprocal duties of motorists approaching an intersection from dominant and servient highways have been often stated. Matheny v. Central Motor Lines, 233 N.C. 673, 65 S.E.2d 361; Blalock v. Hart, 239 N.C. 475, 80 S.E.2d 373.
This intersection collision occurred in a rural area where the maximum legal rate of speed was fifty-five miles per hour. Defendant told the investigating officer that he was driving only fifty miles per hour. Since neither the plaintiff nor his wife ever saw the defendant's approaching automobile, plaintiff relies on the one hundred and twenty-six feet of skid marks south of the debris and the thirty-three feet of scuff marks which led north from the debris to the plaintiff's car to establish excessive speed on the part of the defendant. We do not think the evidence will support an inference that defendant was exceeding the speed limit. Williamson v. Randall, 248 N.C. 20, 102 S.E.2d 381. It is noted that ordinarily a car going fifty miles per hour requires two hundred and eleven feet in which to stop on a hard, dry, level surface.
However, irrespective of any negligence on the part of the defendant, plaintiff's evidence clearly reveals contributory negligence which will bar his recovery. The lights of defendant's approaching vehicle were visible for two hundred and sixty-five to three hundred feet before it reached the intersection. After stopping a foot and one half from the intersection, plaintiff drove a total distance of approximately twelve feetas he concedes in his briefand was struck. We think the evidence discloses that he failed to see what he should have seen.
Reversed.